Citation Nr: 0822556	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962, with subsequent periods of active duty for training 
(ACDUTRA) until October 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

A hearing at the RO before the undersigned was conducted in 
November 2006.  The Board remanded the claim to the RO in May 
2007 for further development and consideration. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's current cervical spine disability was not manifest 
in service or within one year of separation from active duty 
in June 1962; and is not etiologically related to any in-
service injury or disease, including parachute jumps.  


CONCLUSION OF LAW

The veteran's cervical spine disability was not incurred in 
active service and may not be presumed to have been incurred 
in such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of cervical spine disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131, 38 C.F.R. § 3.303.  If arthritis is not diagnosed 
during service, but is present to a compensable degree within 
one year following separation from service, service 
connection is warranted on a presumptive basis.  38 U.S.C.A. 
§§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  The term "active 
military, naval, or air service" includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 
C.F.R. § 3.6(a).  Presumptive periods do not apply to 
ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  When the veteran's 
reported complaints establish a continuity of symptomatology 
after service as contemplated by 38 C.F.R. § 3.303(b), there 
still must be a current diagnosis of a disability to warrant 
service connection.  See Hampton v. Gober, 10 Vet. App. 481, 
482 (1997).

The only chiropractic treatment records from the late 1970's 
and early 1980's of record refer to treatment for his already 
service-connected low back condition.  Statements from Dr. 
Stephenson note treatment from November and December 1978 for 
a lumbar condition caused by a parachute jump in June 1978.  
Statements from Donald A. Colwell, D.C., note treatment from 
1982 to 1984 for a low back condition.  

The veteran underwent a service examination in April 1981.  
He reported that in June 1978, during a night parachute jump, 
he landed on his buttocks and developed severe back pain.  He 
also noted that his neck gets stiff and he visited a 
chiropractor once a week for neck adjustments.  A Physical 
Evaluation Board (PEB) was convened in April 1981 and found 
the veteran unfit for duty due to chronic low back strain.  
The condition was found to have been incurred in the line of 
duty.  A VA examination was conducted in March 1983.  The 
veteran essentially reported that he sustained an injury to 
his low back and neck from a parachute jump in June 1978.  
The diagnosis was history of chronic low back strain.  

A VA spine examination was conducted in July 2003.  A 
cervical spine X-ray evaluation noted mild degenerative 
changes at C5-C6 consistent with his age.  The pertinent 
diagnosis was neck pain.  The examiner stated that there was 
insufficient evidence to connect his cervical pain to his 
service-connected low back disability.  The veteran stated 
that he had a discreet injury to his cervical spine in 
service but that these records were not available for the 
examiner's review.  

Because the veteran's claims file was not available for 
review, the examiner was subsequently sent the veteran's 
claims file; the examiner was asked if the veteran's current 
cervical spine disability could be related to an inservice 
parachute jump; and another VA spine examination was 
conducted in July 2004.  The veteran related a history of 
neck problems since a parachute injury in 1978 for which he 
was initially treated by a physician with medication.  His 
last physician evaluation was in 1981 and he was subsequently 
treated by a chiropractor.  The veteran complained of 
posterior pain in the lower cervical spine with radicular 
symptoms.  Physical examination noted that range of motion of 
the cervical spine was within normal limits, and he did not 
complain of discomfort.  He was tender to palpation around 
the lower cervical paravertebral region.  Neurological 
examination was unremarkable.  An X-ray evaluation noted age-
related degenerative changes at C4-C5, much more than at C5-
C6.  The examiner stated that there is insufficient evidence 
to suggest that the veteran's current cervical spine 
condition is related to the inservice injury.  The X-ray 
changes appear to be age related, and do not demonstrate any 
findings that might be significantly worse than that of a 62-
year old without a history of neck trauma.  The examiner 
noted that, if documentation could be found of continuing 
neck treatment from 1978 to the late 1990's, then it would be 
reasonable to suggest that the veteran has ongoing soft 
tissue cervical symptoms not related to the age-related 
degenerative disc disease of the cervical spine.  

In statements, the veteran explained that he injured his low 
back in a parachute jump during ACDUTRA, in June 1978, was 
treated by a chiropractor, eventually cleared to parachute 
jump, he reinjured his neck in a subsequent jump in the 
spring of 1979, and he was again treated by a chiropractor.  
He is in receipt of service connection for a low back 
disability.  At his hearing, the veteran testified that the 
chiropractor, Stewart Stephenson, D. C., who treated him in 
the late 1970's for a cervical spine condition was still in 
practice.  The Board remanded the claim in May 2007 to obtain 
any treatment records regarding the veteran's cervical spine.  
In November 2006, the veteran stated that he contacted Dr. 
Stephenson but the chiropractor only keeps records for seven 
years, and he did not remember the veteran.  

The veteran has noted that he currently experiences cervical 
spine problems related to an inservice parachute jump during 
ACDUTRA in the spring of 1979.  While the veteran is 
competent to provide evidence regarding observable 
manifestations of a disability, he is not competent to render 
a medical diagnosis or a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board places greater probative 
weight on the opinion of the VA examiner who noted that the 
X-ray changes of the cervical spine appear to be age related, 
and do not demonstrate any findings that might be 
significantly worse than that of a 62-year old without a 
history of neck trauma.  That examiner reviewed the service 
medical records, chiropractic records from the late 1970's 
and early 1980's, and March 1983 VA examination, which were 
silent for any findings of a cervical spine disability.  The 
earliest evidence of a cervical spine disability is in 2003.  
This is almost 22 years after separation from service, and 
this period without treatment is evidence that there has not 
been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim on a direct 
basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Service connection for a cervical spine disability is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


